Citation Nr: 1518199	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the establishment of eligibility under the Veterans Retraining Assistance Program (VRAP).   


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served in the Mississippi Air National Guard with several periods of active service between November 1979 and November 2011.    

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
    
The record in this matter consists of paper and electronic claims files and has been reviewed.  The Board notes that the issue of the propriety of withholding service-connected compensation benefits to recoup for 72 drill pay days for fiscal year 2010, for the period July 1, 2013 to September 13, 2013, has been appealed to the Board via a March 2015 VA Form 9.  That issue has not yet been certified to the Board, and is under the jurisdiction of a separate Regional Office from the issue herein decided (i.e., Jackson, Mississippi, rather than Muskogee, Oklahoma).  As the Jackson RO has not yet completed its review of the appeal, the Board may not docket that case.  Once docketed, it will be the subject of a separate decision.

In statements of record dated in July 2013, the Veteran requested a waiver of the debt that formed the basis of the RO's withholding of service-connected benefit payments between July and September 2013.  Waiver has not been adjudicated by the AOJ.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. § 1.911(c) (1) (2014); VAOPGCPREC 6-98.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran has been eligible for education benefits under Chapter 33, Title 38, and Chapter 1607, Title 10.  
CONCLUSION OF LAW

The Veteran's eligibility for education benefits under Chapter 33 of Title 38, and Chapter 1607 of Title 10 is a bar to qualification for VRAP.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as in this case.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Eligibility under VRAP

In December 2012, the Veteran applied for VRAP benefits.  The RO denied her claim in the December 2012 decision on appeal.  The RO cited as the basis of its denial the fact that the Veteran had been eligible to receive other education benefits related to her service.      

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  VRAP offered up to 12 months of training assistance to unemployed veterans.  Participants could pursue an approved program of education offered by a community college or technical school that led to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and was designed to provide training for a high-demand occupation. 

The VRAP program was limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants were eligible to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  The VRAP Program ended on March 31, 2014.  Nevertheless, the Veteran's appeal for benefits has been pending since before the program's end date.  Her claim will therefore be decided here.

To be eligible for VRAP, a veteran must: have been at least 35 but not more than 60 years old; have been unemployed; have last been discharged under other than dishonorable conditions; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.

Further, significantly in this matter, a veteran must also not have been eligible for any other VA education benefit program - i.e., not eligible to receive educational assistance under Chapter 30, 31, 32, 33, or 35 of Title 38, United States Code, or Chapter 1606 or 1607 of Title 10, United States Code.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  

In this matter, beginning in 2006, the Veteran received education benefits under Chapter 33 of Title 38.  She was also recognized as being eligible to receive benefits under Chapter 1607 of Title 10.  She was therefore ineligible to receive benefits under the VRAP.  The statute expressly states that eligibility under Chapter 33 or Chapter 1607 means ineligibility under VRAP.  As such, there is no basis in law or fact whereby the Veteran may be granted VRAP benefits.  The law in this case, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to VRAP benefits must be denied.

Although the Board empathizes with the Veteran and is sympathetic to her situation, there simply is no legal basis to find her eligible for VRAP benefits with her eligibility under the two programs noted.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Eligibility for VRAP is denied.




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


